ACCEPTED
                                                                                    01-14-00965-CR
                                                                          FIRST COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                                4/7/2015 7:04:09 AM
                                                                               CHRISTOPHER PRINE
                                                                                             CLERK


                            No. 01-14-00965-CR

                                                                    FILED IN
                                  IN THE                     1st COURT OF APPEALS
                                                                 HOUSTON, TEXAS
                                                             4/7/2015 7:04:09 AM
                                                             CHRISTOPHER A. PRINE
                           COURT OF APPEALS                          Clerk


                                 FOR THE


                  FIRST JUDICIAL DISTRICT OF TEXAS


                               AT HOUSTON
                 _____________________________________


                            ELMER ALVARADO
                                           APPELLANT


                                     vs.


                          THE STATE OF TEXAS
                                           APPELLEE
                 ______________________________________


            From the 248th District Court of Harris County, Texas
                            Cause No. 1381604
                 ______________________________________


                        Appellant’s First Motion for
                       Extension of Time to File Brief
                 ______________________________________


TO THE HONORABLE COURT OF APPEALS:
       Comes now Kyle B. Johnson, attorney appointed to represent the appellant in


these causes and files this Motion for an Extension of Time to File Appellant’s Brief, and


in support thereof, respectfully states to the Court as follows:


1.     This appeal lies from the defendant’s conviction (by jury) for Indecency with a


Child in the case styled The State of Texas v. Elmer Alvarado, cause number 1381604. Mr.


Alvarado received 5 years in the Institutional Division of the Texas Department of


Criminal Justice on November 20, 2014.




                                             2
2.    The complete record in this case was filed on March 5, 2015 and the appellant’s


brief was due yesterday on April 6, 2015.


3.    Counsel is finishing up another brief at present and has had a felony trial that has


been carried for the last couple of weeks. Given these as well as counsel’s regular


docket, counsel is requesting additional time to review this record and complete the


appellant’s brief. scheduled for this week. Counsel is asking that the current due date


be extended 60 days .GIVEN THE ABOVE, Kyle B. Johnson, attorney for Elmer


Alvarado, the appellant, prays that the due date for appellant brief be extended sixty


(60) days or until June 5, 2015.


                                         Respectfully submitted,




                                            /s/ Kyle B. Johnson
                                         Kyle B. Johnson
                                         TBN: 10763570
                                         929 Preston, Suite 200
                                         Houston, Texas 77002
                                         Tel: (713) 223-4100
                                         Fax: (713) 224-2889
                                            3
                            CERTIFICATE OF SERVICE


       I do hereby certify that a true and correct copy of the above document has been
forwarded to the Harris County District Attorney's Office by hand-delivering a copy to the
Fourteenth Court of Appeals on this 23rd day of February, 2015.


Allen Curry
Appellate Division
Harris County District Attorney's Office
                th
1201 Franklin, 6 Floor
Houston, Texas 77002


                                            /s/ Kyle B. Johnson
                                           Kyle B. Johnson




                                             4